DETAILED ACTION
Response to Amendments
Applicant’s amendments have overcome the 35 USC 112 rejections.

Response to Arguments
Applicant's arguments with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0192726 (Bergman) in view of US 2019/0313963 (Hillen).

As per claim 1, Bergman teaches a computer-implemented method, comprising: 
obtaining a two-dimensional (2D) dental image comprising one or more teeth (Bergman: Fig. 1A: 102; Fig. 1B: 116; Figs. 2A-B: 202-210; Fig. 3: 302-304; Fig. 4: 1; para 42: “digitized film radiographs, panoramic radiographs, and cephalometric radiographs”; para 66: “dental imaging modality 302 may be a computed- or digital radiography system, intraoral camera, a panoramic X-ray”; para 69: “imaging modality 602 may be, for example, a computed- or digital radiography system, intraoral camera, a panoramic X-ray”; para 7: “radiographs, intraoral camera pictures”; para 55: “intraoral X-rays”; Fig. 5: 502-510; Figs. 6, 7: 602-604; Figs. 11, 15: 1102; Fig. 12A: 1202; Fig. 17: 1702; Fig. 18: 1-3; Fig. 19: 1904); 
obtaining a tooth number for one or more teeth comprised in the 2D dental image, wherein the obtaining comprises: 
using a computer system executing a plurality of trained [] models, identifying the one or more teeth in the 2D dental image (Bergman: Figs. 12A-F: primarily 1208-1216: para 79: “K-means may be used to determine a good average position of the columns that roughly separate the teeth.”; Fig. 11: 1112) and determining a tooth number associated with the identified one or more teeth (Bergman: Figs. 13A-E: primarily 1302-1310; Fig. 11: 1114-1116); and 
transmitting (Bergman: Fig. 1A: “CAD Results”; Fig. 1B: “Feedback…”; Figs. 2A, 2B: 214-220; Fig. 3: 310-316; Fig. 4; Fig. 5: primarily 514; Fig. 6: 610-612; Fig. 7: 610, 612, 702), to a system, data associated with the identified one or more teeth comprising the corresponding tooth number (Bergman: Figs. 14A-E: primarily 1406-1412: para 84: “The output (1410) of the classifier is a binary output: "has caries" or "does not have caries." This result, along with the tooth number, is the output of the CAD classifier process (1412). In one aspect, the output can be visualized to assist a clinician by putting an identifier in the image such as, for example, a circle around caries or tracing a circle around the tooth with caries, as shown in FIG. 14E”; Fig. 11: primarily 1126-1128).  

Bergman does not specifically teach neural network identifying and determining a tooth number (emphasis added).

Hillen teaches obtaining a two-dimensional (2D) dental image comprising one or more teeth (Fig. 3: 304, 306; Fig. 1: primarily 102-106; Fig. 5: 516; Fig. 10: 1002; para 30: “real-world images of dental intraoral cameras… intraoral X-rays taken of a patients' teeth”);
trained neural network model, identifying the one or more teeth in the 2D dental image and determining a tooth number associated with the identified one or more teeth (Hillen: Fig. 4: 408, 412: para 33: “train the machine learning trainer 408 and implement algorithms into the machine learning inference 412… output…number of teeth… output…the delineation of a tooth or a lesion or just a box that includes that tooth or lesion… segmentation… neural network… the machine learning inference 412 and machine learning trainer 408 can use neural networks such as a generative adversarial networks (GANs)”; para 29: “multilayer neural networks” (emphasis added)).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Hillen into Bergman since Bergman suggests identifying and numbering teeth using a machine learning model in general and Hillen suggests the beneficial use of identifying and numbering teeth using a machine learning model wherein the machine learning model is a neural network as “to
minimize the prediction error through training of the network” (para 33) in the analogous art of algorithmic verification for payor. The teachings of Hillen can be incorporated into Bergman in that the machine learning model is a neural network. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 2, Bergman in view of Hillen teaches the computer-implemented method of claim 1, wherein transmitting the data comprises transmitting the data to a practice management system, to a business intelligence system, to a review system used by a dental plan provider, or for storage in an electronic health record (Bergman: See arguments and citations offered in rejecting claim 1 above: a business intelligence system and/or a review system used by a dental plan provider).  

As per claim 3, Bergman in view of Hillen teaches the computer-implemented method of claim 1, further comprising: obtaining a diagnosis of at least one condition for at least one of the identified one or more teeth comprised in the 2D dental image, and Application No. 16/454,902-4- June 8, 2021 wherein the transmitted data comprises an identification of the at least one condition associated with the corresponding tooth number of the at least one of the identified one or more teeth (Bergman: See arguments and citations offered in rejecting claim 1 above: caries).
  
As per claim 4, Bergman in view of Hillen teaches the computer-implemented method of claim 3, wherein the at least one condition comprises at least one of a pathological condition, a non-pathological condition, or a post-treatment condition, and wherein: the pathological condition comprises one of a missing tooth, caries, apical periodontitis, or cyst; the non-pathological conditions comprises one of a restoration, crown, implant, bridge, or endodontic treatment; and the post-treatment condition comprises one of an overhanging restoration, endodontic underfilling, or overfilling (Bergman: See arguments and citations offered in rejecting claim 1 above: caries).  

As per claim 5, Bergman in view of Hillen teaches the computer-implemented method of claim 3, wherein the transmitted data further comprises the 2D dental image with a visual indication of a corresponding location of the at least one condition in the 2D dental image for display at a recipient computer system (Bergman: See arguments and citations offered in rejecting claim 1 above: Figs. 14A-E: primarily 1406-1412: para 84: “The output (1410) of the classifier is a binary output: "has caries" or "does not have caries." This result, along with the tooth number, is the output of the CAD classifier process (1412). In one aspect, the output can be visualized to assist a clinician by putting an identifier in the image such as, for example, a circle around caries or tracing a circle around the tooth with caries, as shown in FIG. 14E”).
 
As per claim 6, Bergman in view of Hillen teaches the computer-implemented method of claim 1, wherein the transmitted data further comprises data correlating a location in the 2D dental image of the identified one or more teeth with a corresponding tooth in a symbolic dental chart for display at a recipient computer system (Bergman: See arguments and citations offered in rejecting claim 1 above; also see para 59: primarily “The CAD information can accompany the X-rays or chart when they are transmitted to a Payer or third-party image-claim attachment service”; para 9: “Third, embodiments of the disclosed systems and methods can be used to perform automated chart audits of claims for many procedures that are documentable with medical images”).

As per claims 8-13, arguments made in rejecting claims 1-6 are analogous to arguments for rejecting claims 8-13. Bergman also teaches a network communication subsystem, and at least one processor configured (Bergman: Figs. 2A, 2B: 214, 220; Fig. 3: 310-316; Fig. 4). 

As per claim 21, Bergman in view of Hillen teaches the computer-implemented method of claim 3, wherein the transmitted data further comprises at least one standardized code associated with the at least one condition (Bergman: See arguments and citations offered in rejecting claim 3 above; also see para 63: “CPT (Current Procedural
Terminology) code-for which a radiology report and the accompanying ICD-10 code are included in supporting documentation. The Payer transmits the CPT codes along with the supporting images (which were transmitted to the Payer) to a web service, where a CAD process interprets the image, compares the findings against the CPT code, and responds with an indication of whether the CAD results and CPT code agree”; para 68: “CDT code”: Fig. 5: 520-522).  

As per claim 22, Bergman in view of Hillen teaches the computer-implemented method of claim 3, wherein the at least one condition is pathological, and the transmitted data further comprises treatment planning data for each detected tooth associated with the at least one condition (Bergman: See arguments and citations offered in rejecting claim 3 above; also see abstract & para 2: “identifying dental caries ("caries") in radiographs and comparing them against… treatment plan”; Fig. 19: 1922, 1924 “compared”, 1926, 1928; Figs. 2A, 2B: 214, 218, 220).  

As per claim 23, Bergman in view of Hillen teaches the computer-implemented method of claim 3, wherein the at least one condition is pathological (Bergman: See arguments and citations offered in rejecting claim 1 above). Bergman does not teach the transmitted data further comprises patient education information relating to treatment of the at least one condition.  

Hillen teaches the at least one condition is pathological (Hillen: paras 3, 23, 24, 29, 30: carious), and the transmitted data further comprises patient education information relating to treatment of the at least one condition (Hillen: See arguments and citations offered in rejecting claim 1 above; also see para 26: “as a second opinion to a patient regarding their health conditions and to provide transparency to the diagnosis of the user, the dentist, the patient, etc. or 3) as an education tool for continuing education of dental professionals, dental students, etc”).  

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Hillen into Bergman since Bergman suggests transmitting data identifying and numbering teeth using a machine learning model in general and Hillen suggests the beneficial use of transmitting data identifying and numbering teeth using a machine learning model wherein transmitted data further comprises patient education information “as a second opinion” (para 26) in the analogous art of algorithmic verification for payor. The teachings of Hillen can be incorporated into Bergman in that transmitted data further comprises patient education information. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
As per claim 24, Bergman in view of Hillen teaches the computer-implemented method of claim 1, wherein the plurality of trained neural network models comprises trained neural networks executing a detection task and a classification task (See arguments and citations offered in rejecting claim 1 above).
  
As per claim 25, Bergman in view of Hillen teaches the computer-implemented method of claim 24, wherein the detection task comprises detecting the one or more teeth in the 2D dental image and providing image data obtained from the 2D dental image corresponding to the one or more teeth as an output; and Application No. 16/454,902-8- June 8, 2021 the classification task comprises determining a tooth number associated with each of the one or more teeth based on the output of the detection module (See arguments and citations offered in rejecting claim 1 above).  

As per claim 26, Bergman in view of Hillen teaches the computer-implemented method of claim 1, wherein the plurality of trained neural network models comprises trained neural networks executing a segmentation task and a classification task (See arguments and citations offered in rejecting claim 1 above).  

As per claim 27, Bergman in view of Hillen teaches the computer-implemented method of claim 26, wherein the segmentation task comprises segmenting the one or more teeth in the 2D dental image and providing image data from the 2D dental image corresponding to the one or more teeth as an output; and the classification task comprises determining a tooth number associated with each of the one or more teeth based on the output of the detection module (See arguments and citations offered in rejecting claim 1 above).  

As per claim 28, Bergman in view of Hillen teaches the computer-implemented method of claim 3, wherein obtaining the diagnosis of the at least one condition comprises executing a classification module comprising a further trained neural network model on the detected one or more teeth (Bergman: See arguments and citations offered in rejecting claim 3 above; Fig. 14: 1408-1410: para 84: “a machine learning training session (1408)”).  

As per claim 29, Bergman in view of Hillen teaches the computer-implemented method of claim 1, wherein the 2D dental image comprises a panoramic view radiograph (Bergman: See arguments and citations offered in rejecting claim 1 above).  

As per claim 30, Bergman in view of Hillen teaches the computer-implemented method of claim 1, wherein the 2D dental image comprises an intraoral radiograph (Bergman: See arguments and citations offered in rejecting claim 1 above).  

As per claims 31-40, arguments made in rejecting claims 21-30 are analogous to arguments for rejecting claims 31-40. Bergman also teaches a network communication subsystem, and at least one processor configured (Bergman: Figs. 2A, 2B: 214, 220; Fig. 3: 310-316; Fig. 4). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662